DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 22, 2022.  As directed by the amendment: claim(s) 1-5, 7, 10-12, and 15 have been amended, claim(s) 14 have been cancelled, and no claim(s) have been added. Thus, claims 1-13 and 15 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Song in view of Zhang doesn’t disclose the newly amended claims. The examiner respectfully disagrees. The prior art Zhang discloses in [0090]-[0097] that the system  and method can utilize a threshold in order to determine the correlation between the two physiological features and this can include the time domain parameter including details regarding the changes and the times in which they overlay and correlate. These newly amended limitations are thoroughly addressed in the rejection below. The examiner is not convinced and therefore the prior art is maintained and the newly amended claims addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 contain the limitation “wherein the additional measurement includes measuring a matching duration time.” However, it is unclear what is defined as a matching duration time. The claims only require a correlation between the first and second biometric information, but it is unclear when “matching” occurs as correlation and matching are not synonymous. Matching is defined as two things being the same or equal or complementary, while a correlation just describes a mutual relation or connection between two items. However, the examiner has interpreted that the applicant has used these two words as synonymous.
Claims 1 and 12 contain the limitation “and changing an amount during the matching duration time.” However, is it unclear what “amount” is being changed. The examiner has interpreted this to mean the amount of change or difference between the matching period based on the paragraphs listed as support for the newly amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/0235935 A1) in view of Zhang (US 2016/0183812 A1).
Regarding claim 1, Song discloses an electronic device comprising: a sensor which measures first biometric information (e.g. [0147]; [0227]; [0230]); a communication unit (e.g.[0159]-[0160]) which receives second biometric information measured by at least one wearable device (e.g. Fig 3; [0150]-[0153]); and a processor operatively connected with the sensor and the communication unit (e.g. [0122]; [0187]; [0271] Fig 1:180), wherein the processor is configured to: grant, to at least one wearable device, an authenticated authority based on the comparison (e.g. [0157]; [0159]; [0165]), the authenticated authority being an authority to approve the performance of a specified operation (e.g. [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a:authentication complete , and sets an authenticated authority level that is a step classified based on reliability of the authenticated authority (e.g. [0161]-[ F0162]; [0170]-[0171]). Song is silent regarding wherein the processor is configured to: calculate  a correlation between the first biometric information and the second biometric information, in response to the correlation being equal to or greater than a specified value, perform an additional measurement, wherein the additional measurement includes measuring a matching duration time of the first biometric information and the second biometric information, and changing an amount during the matching duration time and the authenticated authority being based on the correlation.
However, Zhang discloses a biometric authentication method and apparatus wherein the processor is configured to: calculate a correlation between the first biometric information and the second biometric information (e.g. [0063]; [0097]-[0098]; [0110]; [0138]; [0151]; [0157]), in response to the correlation being equal to or greater than a specified value, perform an additional measurement (e.g. [0097]), wherein the additional measurement includes measuring a matching duration time of the first biometric information and the second biometric information (e.g. [0090]-[0096]), and changing an amount during the matching duration time and the authenticated authority being based on the correlation (e.g. [0093]; [0123] the time domain property includes changes and duration of such).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Song to incorporate the teachings of Zhang of calculating a correlation between the first biometric information and the second biometric information in response to the correlation being equal to or greater than a specified value, perform an additional measurement, wherein the additional measurement includes measuring a matching duration time of the first biometric information and the second biometric information, and changing an amount during the matching duration time and the authenticated authority being based on the correlation for the purpose of ensuring that the relationship between the two signals are strong enough to belong to the same person in order to allow authenticated authority (e.g. Zhang abstract). 
Regarding claim 12, Song discloses a method for controlling an electronic device, comprising: pairing with at least one wearable device (e.g. [0182] Fig 3); measuring first biometric information by the electronic device (e.g. [0147]; [0227]; [0230]); requesting the at least one wearable device to measure biometric information (e.g. [0159]-[0161]; Fig 5:S100); measuring second biometric information by the at least one wearable device (e.g. [0159]-[0160]; Fig 5:S110); receiving the second biometric information from the at least one wearable device and comparing the first biometric information with the second biometric information (e.g. [0157]; [0159]; [0165]); granting, to at least one wearable device, an authenticated authority that is an authority to approve performance (e.g. [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a:authentication completed). Song is silent regarding calculating a correlation between the first biometric information and the second biometric information.
However, Zhang discloses a biometric authentication method and apparatus wherein the processor is configured to: calculate a correlation between the first biometric information and the second biometric information (e.g. [0063]; [0097]-[0098]; [0110]; [0138]; [0151]; [0157]), in response to the correlation being equal to or greater than a specified value, perform an additional measurement (e.g. [0097]), wherein the additional measurement includes measuring a matching duration time of the first biometric information and the second biometric information (e.g. [0090]-[0096]), and changing an amount during the matching duration time and the authenticated authority being based on the correlation (e.g. [0093]; [0123] the time domain property includes changes and duration of such).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Song to incorporate the teachings of Zhang of calculating a correlation between the first biometric information and the second biometric information in response to the correlation being equal to or greater than a specified value, perform an additional measurement, wherein the additional measurement includes measuring a matching duration time of the first biometric information and the second biometric information, and changing an amount during the matching duration time and the authenticated authority being based on the correlation for the purpose of ensuring that the relationship between the two signals are strong enough to belong to the same person in order to allow authenticated authority (e.g. Zhang abstract). 
Regarding claim 2, modified Song discloses wherein the processor is further configured to grant, to the at least one wearable device, a first authenticated authority level if the correlation is equal to or greater than a specified correlation (e.g. Zhang: [0097]-[0098]; Song: [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a), the first authenticated authority level being an authenticated authority level having the same reliability as the electronic device for which user authentication has been completed (e.g. Zhang: [0097]-[0098]; Song: [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a).
Regarding claim 3, modified Song discloses wherein the processor is further configured to determine that a user of the electronic device and a wearer of the at least one wearable device are the same person if the correlation is equal to or greater than a specified correlation (e.g. Zhang: [0097]-[0098]).
Regarding claim 4, Modified Song discloses wherein the processor is further configured to grant: calculate first photoplethysmogram (PPG) information based on the first biometric information and second PPG information based on the second biometric information (e.g. Zhang [0011]; [0059]; [0157]); and grant a first authenticate authority level to the at least one wearable device if a correlation between the first PPG information and the second PPG information is equal to or greater than a specified correlation (e.g. Zhang: [0097]-[0098]; Song: [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a).
Regarding claim 5, modified Song wherein the processor is further configured to: calculate first PPG information on the first biometric information and second PPG information based on the second biometric information (e.g. Zhang [0011]; [0059]; [0157]); and grant a second authenticated authority level having a lower or more limited reliability than a first authenticated authority level to the at least one wearable device if a correlation between the first PPG information and the second PPG information is less than a specified correlation (e.g. Song: Figs 20a and 20b [0244]-[0246] in the event that the system identifies that there is a new user (i.e. the first and second PPG information is not found to be the same person or less than a specified correlation as in zero) then multi-security mode is activated and the user is granted only access to be registered as a new user which is a lower or more limited authority level).
Regarding claim 6, Modified Song discloses wherein the first biometric information are information including at least one of PPG information (e.g. Zhang [0011]; [0059]; [0157]]), heart rate information (e.g. Song: [0005]; [0147]-[0148] heartbeat rhythm) or electrocardiogram (ECG) information (e.g. Zhang [0006]; [0011]; [0157]).
Regarding claim 9, Modified Song discloses wherein the first biometric information and the second biometric information are represented by a plurality of frequency components (e.g. [0020]-[0024]; the system can utilize a frequency domain property which includes a signal frequency spectrum distribution or a signal frequency of each extracted physiological feature), and a plurality of parameters are calculated using a plurality of peaks having a frequency of an integer multiple of a specified frequency among the plurality of frequency components (e.g. Zhang  [0020]-[0024]).
Regarding claim 10, modified Song discloses wherein the processor is further configured to: calculate a degree of matching level between a heart rate trend measured by the electronic device and a heart rate trend measured by the at least one wearable device (e.g. Song: abstract [0005]; [0011]; [0025]; [0159] heartbeat rhythm); and determine whether a user of the electronic device and a wearer of the at least one wearable device are the same person using the degree of matching (e.g. Song:  [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a:authentication complete).
Regarding claim 11, modified Song discloses wherein the processor is further configured to: grant a first authenticated authority level to the at least one wearable device if a change rate of a heart rate measured by the electronic device and a change rate of a heart rate measure by the at least one wearable device match during a preset duration time or more, (e.g. Song: [0005]; [0147]-[0148] heartbeat rhythm Zhang  [0063]; [0069] [0097]-[0098] it is detailed that a change or degree of change in the physiological signal and feature can be measured) and if the change rate of the heart rate measured by the electronic device and the change rate of the heart rate measured by the at least one wearable device are equal to or greater than a preset change amount (e.g. Zhang  [0063]; [0069] [0097]-[0098]).
Regarding claim 13, modified Song discloses granting, to the at least one wearable device, a first authenticated authority level that is an authenticated authority level having the same reliability as the electronic device for which user authentication has been completed, if it is determined that a user of the electronic device and a wearer of the at least one wearable device are the same person (e.g. Zhang: [0097]-[0098]; Song: [0161]-[ F0162]; [0170]-[0171] Fig 4b/Fig 5/Fig 6a).
Regarding claim 15, modified Song discloses further comprising: maintaining an authenticated session of the at least one wearable device while a user is wearing the at least one wearable device, after granting the authenticated authority to the at least one wearable device has been completed (e.g. Song: Figs 20a and 20b [0244]-[0246] in the event that the system identifies that there is a new user (i.e. the first and second PPG information is not found to be the same person or less than a specified correlation as in zero) then multi-security mode is activated and the user is granted only access to be registered as a new user which ends the authenticated session for the previous user).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Zhang as applied to claim 1 above, and further in view of Ma (US 2018/0085011 A1).
Regarding claim 7, modified Song is silent regarding wherein the processor is further configured to calculate an amplitude and a phase of the first biometric information and an amplitude and a phase of the second biometric information.
However, Ma discloses a system and method for monitoring a user wherein the processor calculates an amplitude and a phase of the first biometric information and an amplitude and a phase of the second biometric information (e.g. Fig 5 [0113] the features of the first and second signals can utilize waveform characteristics such as amplitude, phase, and derivatives of the PPG signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Song to incorporate the teachings of Ma wherein the processor calculates an amplitude and a phase of the first biometric information and an amplitude and a phase of the second biometric information for the purpose of utilizing a known way to extract characteristics from PPG/ECG signals. 
Regarding claim 8, modified Song discloses wherein information on at least one of amplitudes of waveforms, intervals of waveforms, or change rates of waveforms of the first biometric information and the second biometric information is extracted by applying a derivative to at least a portion of the first biometric information and the second biometric information (e.g. Ma: [0113] Fig 5 ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough							September 14, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792